DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 10/1/2021.    Claims 1 and 3-20 are allowed.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Heinl on 2/10/2022.
Examiner has amended the application in accordance with MPEP §1302.04, which states “An examiner’s amendment may be used to correct informalities in the body of the written portions of the specification as well as all errors and omissions in the claims.”
The application has been amended as follows: 

Claim 17.  The method of claim 16 further comprising: securing the infant 



REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  Applicants’ invention is directed toward an infant support pillow wherein the combination of structures is not found in the prior art in the claimed manner.  Applicant’s invention includes, inter alia, an hourglass shaped board, which is attached to a mat and a cover, and also attached to pillow (or “insert”).  This combination of structures provides functionality that is not found in the prior art at least by providing additional rigidity and stability to that apparatus while also providing a shape that allows for a user to wrap one’s arms around the apparatus while in use (as is discussed in the disclosure, and in Fig. 7).  The closest prior art is considered to be US Patent Application Publication 2007/0192961 to Tidwell, which teaches a similar cushion for a similar purpose, however does not teach all of Applicant’s claimed structures, nor the functionality that the structures provide.  Therefore, Applicant’s recited combination of claimed structures is not found in the prior art in the claimed configuration, nor would it be obvious to combine any multiple prior art references in an obvious manner to yield the claimed invention.

CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Primary Examiner, Art Unit 3673